Citation Nr: 0014290	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-02 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for dyslexia.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 10, 1979 to 
March 9, 1983.  His DD Form 214 shows that he had an 
additional five months and two days of active service prior 
to December 10, 1979.  He also served in a reserve component 
of the military.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 decision by 
the RO that denied a claim of service connection for 
dyslexia.

By its September 1997 decision, the RO also denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran filed a timely notice of disagreement (NOD) with 
regard to that determination, but later withdrew the NOD by a 
written communication received in September 1998.  See 
38 C.F.R. § 20.204(a).  When he later submitted a VA Form 9 
(Appeal to Board of Veterans' Appeals) listing PTSD as an 
issue on appeal, the RO notified him that the submission was 
untimely, inasmuch as it was received more than one year 
after the RO had notified him of the September 1997 decision.  
See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 20.200, 20.201, 
20.302(a).  Lacking a timely appeal, the RO informed him that 
his appeal of the PTSD issue had been closed.  He was 
notified of his right to appeal the timeliness determination, 
see 38 C.F.R. §§ 19.33 and 19.34, but it does not appear from 
the record that a NOD as to that issue has to date been 
received.  Consequently, it is the Board's conclusion that it 
does not have jurisdiction to address the issue presently.

During a hearing held at the RO in May 1999, the veteran and 
his representative suggested that the veteran's claimed 
neuropsychiatric difficulties might be attributable to 
disorders other than dyslexia.  To date, service connection 
for dyslexia is the only issue that has been developed for 
appellate review.  If the veteran and his representative wish 
to assert claims of service connection for disorders other 
than dyslexia, they should submit those claims to the RO for 
adjudication.


REMAND

VA regulations require that a supplemental statement of the 
case (SSOC) be furnished to an appellant if, after a SSOC is 
issued, additional pertinent evidence is received.  38 C.F.R. 
§ 19.31 (1999).  In the present case, the record shows that 
the RO last issued a SSOC relative to the claim of service 
connection for dyslexia in September 1999.  The record 
further shows that a VA psychiatric treatment note, dated in 
August 1999, was subsequently added to the file.  That note 
contains information relative to the veteran's problems with 
tension, anxiety, frustration, and an inability to process 
complex situations.  The note also indicates that he has 
dysthymia, a suspected organic affective disorder, and a 
history of dyslexia.  In the Board's view, the note is 
"pertinent" to the pending appeal.  Because no SSOC has 
been furnished the veteran since the note was added to the 
file, a remand is required for corrective action.  38 C.F.R. 
§ 19.9 (1999).

Thus far, it does not appear that evidence has been received 
sufficient to make the claim of service connection for 
dyslexia well grounded.  However, the veteran has on several 
occasions indicated that he has been told by physicians that 
the condition was aggravated by military service.  That sort 
of medical opinion, if submitted into evidence, could make 
the claim well grounded.  Consequently, on remand, the RO 
should notify the veteran that he needs to submit that sort 
of evidence in order to complete his application for 
benefits.  38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should make an effort to 
ensure that all relevant records of VA 
treatment have been obtained for review.

	2.  The veteran should be advised that, 
in order to make complete his 
application for service connection for 
dyslexia, he needs to obtain and submit 
competent medical evidence tending to 
show that dyslexia was incurred in or 
aggravated by service.  He should be 
advised that the submission of 
statements from treating physicians or 
other health care providers, or material 
from any other competent medical source, 
indicating that the disability is in 
some way related to service, is the type 
of evidence needed to satisfy this 
requirement.  He should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.

	3.  The RO should thereafter take 
adjudicatory action on the claim of 
service connection for dyslexia.  In so 
doing, the RO should consider whether 
evidence has been received to make the 
claim well grounded.  If the claim is 
determined to be well grounded, the RO 
should undertake any additional 
development deemed necessary to fulfill 
the duty to assist.  This may include a 
physical examination and a review of the 
claims folder by a qualified medical 
practitioner in order to obtain a 
medical opinion on the question of 
whether the veteran's dyslexia is an 
acquired disorder, or whether it is more 
properly considered a congenital or 
developmental defect or mental 
deficiency, and whether it is at least 
as likely as not that the condition was 
incurred or aggravated in service.

	4.  If the benefit sought is denied, a 
SSOC should be issued.  The SSOC should 
include, among other things, a summary 
of the evidence received since the time 
the last SSOC was issued in September 
1999.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


